      Case 17-29101    Doc 44    Filed 11/05/18 Entered 11/05/18 10:15:47        Desc Main
                                   Document     Page 1 of 4


                  IN THE UNITED STATES BANKRUPTCY COURT
          FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 In Re:                                    )      Case No:      17-29101
          Alexander Morales                )
                  Debtor                   )      Chapter:      Chapter 13
                                           )
                                           )      Judge:         A. Benjamin Goldgar

                                    NOTICE OF MOTION

To:        Alexander Morales, 4919 N. Kentucky #2B, Chicago, IL, 60630

            Marilyn O. Marshall, 224 S. Michigan Ave. #800, Chicago, IL, 60604

           Office of the US Trustee, 219 S. Dearborn, Suite 873, Chicago, IL 60604

           SEE ATTACHED SERVICE LIST OF ALL CREDITORS

PLEASE TAKE NOTICE that on November 27, 2018 at 9:30 a.m. I shall appear before the
Honorable Judge A. Benjamin Goldgar at 219 S. Dearborn St., Courtroom 642, Chicago IL
60604 and then and there present the attached MOTION TO MODIFY CONFIRMED
PLAN, a copy of which is attached hereto.


                                                 /s/ David Kosk
                                          By:___________________________
                                                   David Kosk

                                 CERTIFICATE OF SERVICE

I, David Kosk, hereby certify that I served a copy of this Notice along with the
aforementioned document upon the above parties, by causing the same to be mailed in a
properly addressed envelope, postage prepaid, for 55 E. Monroe, Suite 3400, Chicago, Illinois,
on 11/5/2018.


                                                 /s/David Kosk
                                          By:___________________________
                                               David Kosk

Attorneys for the Debtor
Geraci Law L.L.C.
55 E. Monroe Street #3400
Chicago, Illinois 60603
(Ph): 312.332.1800 (Fax): 877.247.1960
           Case 17-29101         Doc 44   Filed 11/05/18 Entered 11/05/18 10:15:47   Desc Main
                                            Document     Page 2 of 4
BK OF AMER                            KAY Jewelers
Attn: Bankruptcy Dept.                Attn: Bankruptcy Dept.
Po Box 982238                         375 Ghent Rd
El Paso TX 79998                      Fairlawn OH 44333

CBNA                                  Kohls/Capone
Attn: Bankruptcy Dept.                Attn: Bankruptcy Dept.
Po Box 6189                           N56 W 17000 Ridgewood Dr
Sioux Falls SD 57117                  Menomonee Falls WI 53051

Citizens Finance                      Secretary of State
16 M1 500753                          Attn: Safety & Financial Resp
111 West Washington Street            2701 S. Dirksen Pkwy.
Chicago IL 60602                      Springfield IL 62723

Clerk, First Mun Div                  State Farm Auto Claim Central
16M1500753                            Attn: Bankruptcy Dept.
50 W. Washington St., Rm. 1001        2702 Ireland Grove Rd.
Chicago IL 60602                      PO Box 2308
                                      Bloomington IL 61702
Joseph Parisi
Bankruptcy Dept                       Rathbone Group LLC
10059 S Roberts 1D                    Bankruptcy Department1100
Palos Hills IL 60465                  Superior Ave E Ste 1850
                                      Cleveland OH 44114
City of Chicago Bureau Parking
Bankruptcy Dept/City Clerk            Syncb/OLD NAVY
121 N. LaSalle St                     Attn: Bankruptcy Dept.
Room 107                              Po Box 965005
Chicago IL 60602                      Orlando FL 32896

Comenity BANK                         Syncb/Walmart
C/O Midland Funding                   Attn: Bankruptcy Dept.
2365 Northside Dr Ste 30              Po Box 965024
San Diego CA 92108                    Orlando FL 32896

Credit ONE BANK N.A.                  Synchrony BANK
C/O Midland Funding                   C/O Portfolio Recovery ASS
2365 Northside Dr Ste 30              120 Corporate Blvd Ste 1
San Diego CA 92108                    Norfolk VA 23502

Credit ONE BANK NA                    Tmobile
Attn: Bankruptcy Dept.                C/O Enhanced Recovery CO L
Po Box 98875                          8014 Bayberry Rd
Las Vegas NV 89193                    Jacksonville FL 32256

Eimy Vazquez

325 Courtesy Lane
Des Plaines IL 60016

First Premier BANK
Attn: Bankruptcy Dept.
601 S Minnesota Ave
Sioux Falls SD 57104

Illinois State Toll Hwy Auth
Attn: Legal Dept - Bob Lane
2700 Ogden Ave.
Downers Grove IL 60515-1703
    Case 17-29101        Doc 44   Filed 11/05/18 Entered 11/05/18 10:15:47        Desc Main
                                    Document     Page 3 of 4


                  IN THE UNITED STATES BANKRUPTCY COURT
          FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 In Re:                                     )       Case No:      17-29101
          Alexander Morales                 )
                  Debtor                    )       Chapter:      Chapter 13
                                            )
                                            )       Judge:        A. Benjamin Goldgar

                         MOTION TO MODIFY CONFIRMED PLAN

NOW COMES the Debtor, Mr. Alexander Morales (the “Debtor”), by and through his

attorneys, Geraci Law L.L.C., to present his MOTION TO MODIFY CONFIRMED PLAN,

and states as follows:

   1.     This Court has jurisdiction over this proceeding pursuant to 28 U.S.C. 1334 and this

          is a “core proceeding” under 28 U.S.C. 157(b)(2).

   2.     The Debtor filed his Petition for Relief and plan under Chapter 13 of the U.S.

          Bankruptcy Act on 09/28/2017.

   3.     The Debtor’s plan was confirmed by the Court on 03/20/2018, including a provision

          requiring the Debtor to turn his federal tax refunds in excess of $1,200 over to the

          Trustee as additional payments into the plan.

   4.     The Debtor received a tax refund of $6,025 for tax year 2017, of which he owed the

          Trustee $4,825.

   5.     The Debtor spent $3,624.69 of the refund for necessary vehicle repairs. The Debtor

          also missed work while his vehicle was being repaired and used the rest of his tax

          refund to pay for his regular living expenses which he would have been otherwise

          unable to afford while also maintaining his monthly Chapter 13 plan payments. See

          Exhibit A.
    Case 17-29101     Doc 44    Filed 11/05/18 Entered 11/05/18 10:15:47 Desc Main
                                  Document       Page 4 of 4
   6.   For the reasons stated above, it is necessary for the successful completion of the

        Debtor’s plan to waive $2,424.69 of the Debtor’s 2017 tax refund and to defer the

        remaining $2,400.31 of the refund to the end of the plan term.



   WHEREFORE THE DEBTOR, Mr. Alexander Morales, respectfully requests this

   Honorable Court enter an order:

   1.   Waiving the turnover of $2,424.69 of the Debtor’s 2017 tax refund,

   2.   Deferring arrears to the end of the plan term,

   3.   Any other relief the court deems proper.



                                         By:____/s/ David Kosk__
                                            David Kosk




Attorneys for the Debtor
Geraci Law L.L.C.
55 E. Monroe Street #3400
Chicago, Illinois 60603
(Ph): 312.332.1800 (Fax): 877.247.1960
